— Order unanimously reversed on the law without costs, and defendant Niagara Frontier’s motion granted. Memorandum: The court erred in denying the motion of defendant Niagara Frontier Transit Metro System, Inc. (NFT) for summary judgment dismissing the complaint. The record demonstrates that plaintiff was injured after alighting from a bus owned and operated by NFT when he walked in front of the stationary bus to cross the street and was struck by a truck owned and operated by the codefendants. A common carrier’s duty to its passenger is discharged when it affords the passenger a safe place to alight (Blye v Manhattan & Bronx Surface Tr. Operating Auth., 124 AD2d 106; Ortola v Bouvier, 110 AD2d 1077). Since it is undisputed that plaintiff safely alighted from the bus before attempting to cross the street, NFT cannot be held liable. (Appeal from order of Supreme Court, Erie County, Ricotta, J. — summary judgment.) Present — Doerr, J. P., Denman, Boomer, Lawton and Davis, JJ.